DETAILED ACTION
This communication is in response to the request for continued examination filed 21 November 2022.
Claims 1, 3, and 19 have been amended.
Claims 1-8, 10-14, 19, and 22-28 are currently pending.  
Claims 1-8, 10-14, 19, and 22-28 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered.
 
Response to Amendment/Remarks
Regarding 35 USC § 101, Examiner has fully considered Applicant’s remarks. While one rejection remains (see signal per se rejection below), the rejections based on an abstract idea are withdrawn. Examiner finds that while the claims continue to recite a judicial exception, said judicial exception is integrated into a practical application.
Regarding 35 USC § 103, Examiner has conducted further search of the amendments and finds that the claims are not found in the prior art. The closest prior art includes U.S. 2011/0161163 (“Carlson”) and U.S. 2008/0140479 (“Mello”). Neither of these references, nor any references found by examiner in the prior art teach “determining a dwell duration based upon the viewshed characteristics of the physical object at least upon one or more of GPS data, accelerometer data, or gyroscope data collected from the mobile device; and when the dwell duration exceeds a threshold time period, increasing the exposure probability; and providing the determined exposure probability to an attribution system, wherein the exposure probability is used to determine a conversion event associated with the mobile device” as claimed.
Regarding double patenting, the rejections remain. Applicant has acknowledged they will address these rejections at a later time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8, 10-14, 19, and 22-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 1, 3, and 19 recite “determining a dwell duration based upon the viewshed characteristics of the physical object at least upon one or more of GPS data, accelerometer data, or gyroscope data collected from the mobile device.” The claims are indefinite. The phrases “based upon” and “at least upon” do not make clear how dwell duration is related to GPS data, accelerometer data, and gyroscope data. This is potentially a typographical error as the parent claims recited a similar limitation: “determining a dwell duration within the viewshed of the physical object at least upon the GPS data, the accelerometer data, and the gyroscope data collected from the mobile device.” 
First potential alternative limitation: “determining a dwell duration based upon the viewshed characteristics of the physical object and based upon at least and gyroscope data collected from the mobile device.” 
Second alternative: “determining a dwell duration based upon the viewshed characteristics of the physical object and 
Additionally, the phrase “one or more of” is typically followed by a list utilizing an “and” connector (see first alternative above) rather than an “or” connector to indicate all items listed are indeed part of the list of alternatives. To continue using the “or” connector, the phrase “one or more of” need not be present (see second alternative above). At present the claims are indefinite.
The dependent claims are rejected due to their dependence upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “computer-readable storage medium” in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claims under examination.
Claim 3, 4, and 6  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claims under examination.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claims under examination.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claims 10 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claims 11, 12, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claims under examination.
Claims 13  and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claims 14, 26, and 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claims under examination.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,817,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim anticipates the claim under examination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688